Citation Nr: 1749699	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-35 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1978.  The Veteran died in February 2014.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's cause of death was cancer of the lung.

2.  The Veteran's cancer of the lung is presumed to have been caused by exposure to herbicide agents during his period of service.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has certain duties to notify and assist the Appellant.  38 U.S.C.A. § 5103.  Hup v. Nicholson, 21 Vet. App. 342 (2007).  As this decision is granting the Appellant's full prayer of relief, any failure on VA's part to notify and assist the Appellant is deemed harmless error.  

Service Connection for Cause of Death

The appellant contends that service connection should be granted for the Veteran's cause of death.  The Veteran's death certificate lists cancer of the lung as the cause of his death.  Cancer of the lung is a condition that is subject to the statutory presumptions of service connection for exposure to herbicide agents.  From a review of the record, the Board has found sufficient evidence in the Veteran's service personnel records, other medical evidence, and the appellant's testimony, that it is satisfied that when reasonable doubt is considered it should be presumed that the Veteran had exposure to herbicide agents while in service.  Therefore, the criteria for service connection for the Veteran's cause of death have been met, and the appellant's claim is granted.


ORDER

Service connection for the Veteran's cause of death is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


